PER CURIAM.
The Department of Highway Safety and Motor Vehicles appeals a final judgment granting plaintiff, Dean Butler, a waiver from the ignition interlock device requirement imposed by the Department for reinstatement of Butler’s driver’s'license. We reverse. , . ,
Butler was convicted of his third DUI offense on May 26, 2001. He was sentenced to ten years’ license suspension, with hardship reinstatement available after two years. In 2006, at the administrative hearing on the hardship reinstatement, Butler was granted reinstatement on the condition that he enroll in the special supervision Services Program. Butler enrolled in the program. Thereafter, Butler received a letter informing him that his driver’s license would be issued with a “P” restriction upon installation of an ignition interlock device on his vehicle. See §§ 316.193(2)(b)l., .1937, Fla. Stat. (2006).
Butler does not own a vehicle. He drives his employer’s vehicle during the course and scope of employment. His employer does not wish to install the device on its vehicle because the vehicle is used by other employees. Butler requested that the Department remove the additional requirement to the issuance of the hardship license so he may. drive during the course of his employment. The Department denied the requests.
Butler filed an action in Circuit Court for declaratory relief. Butler challenged the Department’s authority to impose the interlock device installation requirement. Butler asserted that his employer had been granted a waiver; that the device was not imposed as a condition of his sentence for the May 2001 offense; that his convictions precluded application of section 322.2715; that the officer awarding reinstatement did not require installation of the device.
After a hearing, the court found that there were no disputed factual issues, and that the Department could not require installation of the device for issuance of the license. The court ruled that should Butler purchase a personal vehicle, the device had to be installed thereon. The Department appeals.
‘Under section 322.271(2)(d), Florida Statutes (2005), the Department has legislative authority to require installation of the ignition interlock device when considering a hardship driver’s license. Dept. of Highway Safety & Motor Vehicles v. Gonzalez-Zaila, 920 So.2d 1220, 1222 (Fla. 3d DCA 2006). Although the device was not mandatory at the time of Butler’s conviction, the requirement was mandatory at the time he sought reinstatement in January 2007. § 316.193(4)(c),. Fla. Stat. (2006)(effective Oct. 1, 2005). In contrast to , the scenario in Gonzalez-Zaila, the Department here did not reinstate the license, and then seek to impose the requirement after the fact. There was nothing faulty in the Department’s procedures to enforce the device installation requirement;
Based on the foregoing, we reverse the final judgment.
Reversed.